Plaintiff in error was convicted in the county court of Caddo county of the unlawful possession of intoxicating liquor, and his punishment fixed by the jury at a fine of $500 and imprisonment in the county jail for a period of 30 days.
The officers with a search warrant found less than one quart of whisky. This quantity not making a prima facie case under the statutes and there being no other competent evidence to support the verdict of the jury, the cause is reversed.
EDWARDS, J., concurs. DAVENPORT, P. J. absent, not participating. *Page 342